Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

December 30, 2002

 

among

 

LUFKIN INDUSTRIES, INC.

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,

as Issuing Bank and as Administrative Agent

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I         Definitions

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Terms Generally

   19

SECTION 1.03. Accounting Terms; GAAP

   19

ARTICLE II         The Credits

   20

SECTION 2.01. Commitments

   20

SECTION 2.02. Loans and Borrowings

   20

SECTION 2.03. Requests for Borrowings

   21

SECTION 2.04. Letters of Credit

   21

SECTION 2.05. Funding of Borrowings

   27

SECTION 2.06. Interest Elections

   28

SECTION 2.07. Termination and Reduction of Commitments

   29

SECTION 2.08. Repayment

   30

SECTION 2.09. Notes

   30

SECTION 2.10. Prepayment of Loans

   30

SECTION 2.11. Fees

   31

SECTION 2.12. Interest

   32

SECTION 2.13. Alternate Rate of Interest

   33

SECTION 2.14. Increased Costs

   33

SECTION 2.15. Break Funding Payments

   34

SECTION 2.16. Taxes

   35

SECTION 2.17. Illegality

   36

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   36

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   38

ARTICLE III         Representations and Warranties

   39

SECTION 3.01. Organization; Powers

   39

SECTION 3.02. Authorization; Enforceability

   39

SECTION 3.03. Governmental Approvals; No Conflicts

   39

SECTION 3.04. Financial Condition; No Material Adverse Change

   40

SECTION 3.05. Properties

   40

SECTION 3.06. Litigation

   40

SECTION 3.07. Compliance with Laws and Agreements

   40

SECTION 3.08. Investment Company Act

   41

SECTION 3.09. Public Utility Holding Company Act

   41

SECTION 3.10. Taxes

   41

SECTION 3.11. Environmental Matters

   41

SECTION 3.12. Operation of Business; Licenses

   42

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

SECTION 3.13. Intellectual Property

   43

SECTION 3.14. Margin Securities

   43

SECTION 3.15. ERISA

   43

SECTION 3.16. Subsidiaries; Capitalization

   43

SECTION 3.17. Labor Disputes and Acts of God

   44

SECTION 3.18. Outstanding Securities

   44

SECTION 3.19. Solvency

   44

SECTION 3.20. Principal Place of Business

   44

SECTION 3.21. Disclosure

   44

SECTION 3.22. Survival of Representations and Warranties, Etc.

   44

ARTICLE IV         Conditions

   45

SECTION 4.01. Effective Date

   45

SECTION 4.02. Each Credit Event

   46

ARTICLE V          Affirmative Covenants

   47

SECTION 5.01. Financial Statements; Ratings Change and Other Information

   47

SECTION 5.02. Notices of Material Events

   48

SECTION 5.03. Existence; Conduct of Business

   49

SECTION 5.04. Payment of Obligations

   49

SECTION 5.05. Maintenance of Properties

   49

SECTION 5.06. Insurance

   49

SECTION 5.07. Books and Records; Inspection Rights

   50

SECTION 5.08. Compliance with Laws

   50

SECTION 5.09. Further Assurances

   50

SECTION 5.10. ERISA

   51

SECTION 5.11. Delivery of Certain Amendments and Funded Debt Documents

   51

SECTION 5.12. Use of Proceeds and Letters of Credit

   51

SECTION 5.13. Security and Guaranties

   51

SECTION 5.14. Certain Changes

   52

ARTICLE VI         Negative Covenants

   52

SECTION 6.01. Indebtedness

   52

SECTION 6.02. Liens

   53

SECTION 6.03. Fundamental Changes

   53

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

   54

SECTION 6.05. Swap Agreements

   55

SECTION 6.06. Restricted Payments

   55

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

SECTION 6.07. Dispositions

   55

SECTION 6.08. Transactions with Affiliates

   56

SECTION 6.09. Restrictive Agreements

   56

SECTION 6.10. Limitation on Dispositions of Equity Interests

   56

SECTION 6.11. Environmental Protection

   56

SECTION 6.12. ERISA

   57

SECTION 6.13. Minimum Tangible Net Worth

   57

SECTION 6.14. Leverage Ratio

   57

SECTION 6.15. Current Ratio

   57

ARTICLE VII         Events of Default

   57

SECTION 7.01. Events of Default

   57

SECTION 7.02. Performance by the Agent, Etc.

   60

ARTICLE VIII         The Administrative Agent

   61

SECTION 8.01. Appointment and Powers

   61

SECTION 8.02. Rights as a Lender

   61

SECTION 8.03. Exculpation

   61

SECTION 8.04. Reliance

   62

SECTION 8.05. Performance Through Sub-Agents and Related Parties

   62

SECTION 8.06. Resignation

   62

SECTION 8.07. Acknowledgements of Each Lender

   63

ARTICLE IX         Miscellaneous

   63

SECTION 9.01. Notices

   63

SECTION 9.02. Waivers; Amendments

   65

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   65

SECTION 9.04. Successors and Assigns

   67

SECTION 9.05. Survival

   70

SECTION 9.06. Payments Set Aside

   70

SECTION 9.07. Counterparts; Integration

   70

SECTION 9.08. Severability

   70

SECTION 9.09. Right of Setoff

   71

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process

   71

SECTION 9.11. WAIVER OF JURY TRIAL

   72

SECTION 9.12. Headings

   72

SECTION 9.13. No Duty

   72

SECTION 9.14. No Fiduciary Relationship

   72

SECTION 9.15. Construction

   73

SECTION 9.16. Independence of Covenants

   73

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

SECTION 9.17. Confidentiality

   73

SECTION 9.18. Limitation of Interest

   73

 

SCHEDULES:

 

Schedule 1.01

   –    Permitted Liens

Schedule 2.01

   –    Commitments

Schedule 3.06

   –    Disclosed Matters

Schedule 3.15

   –    ERISA Plans

Schedule 3.16

   –    Subsidiaries

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.04

   –    Existing Investments

Schedule 6.09

   –    Restrictive Agreements

 

EXHIBITS:

 

Exhibit A

   –    Form of Note

Exhibit B

   –    Form of Assignment and Assumption

Exhibit C

   –    Form of Borrowing Request

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of December 30, 2002, is by and among LUFKIN
INDUSTRIES, INC., a Texas corporation (the “Borrower”), each of the lending
entities which is a party hereto (as evidenced by the signature pages of this
Agreement) or which may from time to time become a party hereto as a lender or
any successor thereof or assignee thereof pursuant to Section 9.04
(individually, a “Lender” and, collectively, the “Lenders”), and JPMORGAN CHASE
BANK, as the Issuing Bank and as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

 

Preliminary Statements.

 

A. The Borrower desires to establish a revolving credit facility to refinance
certain existing indebtedness and to finance the ongoing working capital and
general corporate requirements of Borrower and its consolidated Subsidiaries,
including the issuance of letters of credit.

 

B. The Lenders desire to provide such loan facilities with the assistance of the
Administrative Agent upon and subject to the terms and provisions contained in
this Agreement.

 

Agreements.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the parties, the parties hereto hereby agree as
follows:

 

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, as amended, modified, supplemented,
restated and in effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the applicable rate per annum set forth in
basis points below under the caption “ABR Margin” or “Eurodollar Margin”, as the
case may be, based upon the Leverage Ratio:

 

Leverage Ratio

--------------------------------------------------------------------------------

  

ABR

Margin

--------------------------------------------------------------------------------

  

Eurodollar

Margin

--------------------------------------------------------------------------------

Less than 1.00

   0    100 bps

Equal to or more than 1.00 but less than 2.00

   0    125 bps

Equal to or more than 2.00 but less than 3.00

   0    150 bps

Equal to or more than 3.00

   0    175 bps

 

For purposes of determining the Applicable Margin, the Leverage Ratio shall be
determined based upon the Borrower’s financial statements for each respective
fiscal quarter end, commencing with the fiscal quarter ending September 30,
2002, delivered to the Administrative Agent as required by Section 5.01(a) (with
respect to the Borrower’s fiscal quarter ending December 31 of each year) and
Section 5.01(b) (with respect to all other fiscal quarters of the Borrower), and
any resulting change in the Applicable Margin shall become effective on the
first day of the calendar month following the calendar month in which such
financial statements and the compliance certificate required by Section 5.01(c)
are delivered to the Administrative Agent; provided, however, that in the event
the Borrower fails to deliver any such financial statements or compliance
certificate to the Administrative Agent during the month in which such delivery
is required by this Agreement, the Applicable Margin shall be 175 basis points
effective on the first day of the calendar month following the calendar month in
which such financial statements and compliance certificates were required to be
delivered pursuant to Section 5.01 and shall continue at that rate until
otherwise determined in accordance with this definition. Each change in the

 

2



--------------------------------------------------------------------------------

Applicable Margin shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B to this Agreement or any other form approved by the Administrative
Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means (a) with respect to any Person that is a corporation,
the board of directors of such Person, and (b) with respect to any Person that
is not a corporation, an analogous body, officer or representative of such
Person which is the functional equivalent of the board of directors of a
corporation and which has the power and authority to authorize and effectuate
the execution, delivery, and performance of agreements, documents and
instruments on behalf of such Person and to take other actions to on behalf of
such Person.

 

“Borrower” means Lufkin Industries, Inc., a Texas corporation.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

3



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit C to this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank Dollar market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by Persons who were neither (i) nominated by the Board
of Directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated and the rulings issued thereunder.

 

“Collateral” means all Property of any kind or character at any time subject to
the Security Documents, including the Equity Interests in the Material
Subsidiaries.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time (i) by an amount equal to such Lender’s Applicable
Percentage (computed without regard to any amounts advanced by JPMCB under the
Discretionary Line) of amounts advanced by JPMCB and then outstanding

 

4



--------------------------------------------------------------------------------

under the Discretionary Line and (ii) pursuant to Section 2.07 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment
(without regard to any reduction pursuant to clause (a)(i) above) is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments (without regard to any reduction pursuant to
clause (a)(i) above) is $27,500,000.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
consolidated Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) net income from continuing operations after extraordinary items
(“Consolidated Net Income”) for such period, (b) Consolidated Interest Expense,
(c) the amount of taxes, based on or measured by income, used or included in the
determination of such Consolidated Net Income, and (d) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, provided that in determining Consolidated Net Income as used in this
definition the following shall be excluded, without duplication: (a) the income
of any Person accrued prior to the date such Person is merged into or
consolidated with the Borrower or its consolidated Subsidiary or such Person’s
assets are acquired by the Borrower or its consolidated Subsidiary, (b) the
proceeds of any insurance policy, (c) gains or losses from the sale, exchange,
transfer or other disposition of Property or assets of the Borrower or any
consolidated Subsidiary and related tax effects in accordance with GAAP, and (d)
any extraordinary or non-recurring gains of the Borrower or any consolidated
Subsidiary and related tax effects in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
consolidated Subsidiaries on a consolidated basis, the aggregate of all interest
expense, all prepayment charges and all amortization of debt discount and
expense, including, without limitation, all interest expense attributable to
Capital Lease Obligations, in each instance determined in accordance with GAAP,
paid or accrued by the Borrower and its consolidated Subsidiaries.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which such Person or any of its Property is
bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Ratio” means, as of any date, the ratio of (a) the current assets on
such date of the Borrower and its consolidated Subsidiaries to (b) the current
liabilities on such date of the Borrower and its consolidated Subsidiaries.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Rate” means a rate per annum equal to 2% plus the Alternate Base Rate.

 

5



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Discretionary Line” means a discretionary revolving loan sales line at JPMCB to
be used for short-term working capital needs of the Borrower and its
consolidated Subsidiaries. Borrowings under the Discretionary Line shall not
exceed $10,000,000 at any one time outstanding. Advances under the Discretionary
Line may be made by JPMCB in its sole discretion, and there is no commitment to
make any such advances. JPMCB may refuse to make advances under the
Discretionary Line for any reason or for no reason. Except as provided in the
definition of “Obligations” and in Section 5.13, the Discretionary Line is not
intended to be governed by this Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, regardless of the form of the transaction, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Material Subsidiary” means any Material Subsidiary incorporated,
organized or formed under the laws of a State of the United States of America,
or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means any federal, state, provincial, local, or foreign
law, statute, code, or ordinance, principle of common law, rule, or regulation,
as well as any License, order, decree, judgment, or other injunction issued,
promulgated, approved, or entered thereunder, relating to pollution or the
protection, cleanup, or restoration of the environmental or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge, or disposal of Hazardous Materials, including, as to U.S. laws, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act of 1975, the Occupational Safety and Health Act,
the Clean Air Act, the Clean Water Act, the Emergency Planning and Community
Right to Know Act, the Federal Insecticide, Fungicide and Rodenticide Act, and
the Toxic Substance Control Act, and any state or local counterparts.

 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including,
without limitation, all reasonable fees, disbursements, and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, or criminal, penal or civil statute, including,
without limitation, any Environmental Law, License, order, or agreement with any
Governmental Authority or other Person, arising

 

6



--------------------------------------------------------------------------------

from environmental, health, or safety conditions of the Release or threatened
Release of a Hazardous Material into the environment.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, joint venture interests,
beneficial interests in a trust or other equity interests, participations,
rights and other equivalents (however designated) in a Person, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any consolidated Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the

 

7



--------------------------------------------------------------------------------

Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.16(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Funded Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, and (d) all Capital
Lease Obligations of such Person. The Funded Debt of any Person shall include
the Funded Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Funded Debt provide that such
Person is not liable therefor.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
of any other nation, or any political subdivision of the United States of
America or of any other nation, whether state, provincial or local, and any
agency, department, commission, board, bureau, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any

 

8



--------------------------------------------------------------------------------

Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease Property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guaranties” means, collectively, the instruments, each styled a “Guaranty”,
that are executed and delivered pursuant to Section 5.13 of this Agreement.
“Guaranty” means any such instrument.

 

“Guarantor” means each Domestic Material Subsidiary that has executed and
delivered to the Administrative Agent a Guaranty. “Guarantors” means all such
Persons.

 

“Hazardous Materials” means any substance, product, liquid, waste, pollutant,
chemical, contaminant, insecticide, pesticide, gaseous or solid matter, organic
or inorganic matter, fuel, micro-organisms, ray, odor, radiation, energy,
vector, plasma, constituent, or material which (a) is or becomes listed,
regulated or addressed under any Environmental Law, or (b) is, or is deemed to
be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant,
a deleterious substance, a contaminant, or a source of pollution or
contamination under any Environmental Law, including, without limitation,
asbestos, petroleum, petroleum distillates, polychlorinated biphenyls, radon
gas, and infectious or medical wastes.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, in
respect of Swap Agreements, and (k) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

9



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.03.

 

“Intellectual Property” means any U.S. or foreign patents, patent applications,
trademarks, trade names, service marks, brand names, logos and other trade
designations (including, without limitation, unregistered names and marks),
trademark and service mark registrations and applications, copyrights and
copyright registrations and applications, inventions, invention disclosures,
protected formulae, formulations, process, methods, trade secrets, computer
software, computer programs and source codes, manufacturing research and similar
technical information, engineering know-how, custom and supplier information,
assembly and test data drawings, or royalty rights.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” means (a) any purchase or other acquisition of any Equity Interest
in, evidence of Indebtedness of, or other securities of, any other Person, (b)
any making of any loan, advance, transfer of Property or capital contribution
to, or any Guarantee of any Indebtedness or other obligation of, or any purchase
or other acquisition of any other debt or any Equity Interest in, any other
Person, including any partnership or joint venture interest in such other
Person, (c) any incurrence, assumption or existence of any liability, contingent
or otherwise, with respect to any obligation or liability of any other Person,
or (d) any making of any commitment to make any of the foregoing. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

10



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“JPMCB” means JPMorgan Chase Bank.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreement” means, with respect to each Letter of Credit to be
issued by the Issuing Bank, the letter of credit application and reimbursement
agreement which such Issuing Bank requires to be executed by the Borrower in
connection with the issuance of such Letter of Credit.

 

“Leverage Ratio” means, as of any date, the ratio of (a) Funded Debt of the
Borrower and its consolidated Subsidiaries as shown on the financial statements
then most recently delivered to the Administrative Agent pursuant to Section
5.01(a) or 5.01(b) to (b) Consolidated EBITDA for the four fiscal quarters then
most recently ended.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate

 

11



--------------------------------------------------------------------------------

for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits in an amount comparable to the amount
of such Eurodollar Borrowing and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“License” means any consent, permit, franchise, certificate, approval, order,
license, right-of-way (whether an easement, contract, or agreement in any form),
or other authorization.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
assignment, pledge, hypothecation, deposit arrangement, encumbrance, charge or
security interest in, on or of such asset, in each case whether based on common
law, constitutional provision, statute or contract, including the interest of a
purchaser of accounts receivable, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement, the Notes, any Guaranties, any Security
Documents, the Letter of Credit Agreements, and all other agreements, documents,
instruments, and certificates now or hereafter executed and/or delivered
pursuant to or in connection with any of the foregoing (excluding any commitment
letter, term sheet, or other agreement entered into prior to the Effective
Date), and any and all amendments, restatements, or other modifications thereof.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, Property, or condition (financial or
otherwise) of the Borrower and its consolidated Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Borrower or any other Obligor to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any other Obligor of any Loan Document to
which it is a party or upon the rights of or benefits available to the
Administrative Agent or any Lender under this Agreement or any other Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and in
connection with Letters of Credit), or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and its consolidated
Subsidiaries in an aggregate principal amount exceeding $5,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower or any consolidated Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

12



--------------------------------------------------------------------------------

“Material Subsidiary” means any consolidated Subsidiary (a) the net assets of
which, as of the date of the most recent financial statements delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b), constitute 10% or more
of the consolidated net assets of the Borrower and its consolidated
Subsidiaries, taken as a whole, or (b) that generates, as of the date of the
most recent financial statements delivered to the Administrative Agent pursuant
to Section 5.01(a) or (b), 10% or more of the consolidated revenues of the
Borrower and its consolidated Subsidiaries for the most recent fiscal quarter
year reflected in such financial statements.

 

“Maturity Date” means the first to occur of (a) the date the Obligations become
due pursuant to Article VII and (b) December 30, 2005.

 

“Maximum Rate” means, at any time and with respect to any Lender, the maximum
non-usurious interest rate or any amount computed in reference to such rate (as
applicable), if any, that any time or from time to time may be contracted for,
taken, reserved, charged, collected or received with respect to the particular
obligations as to which such rate is to be determined, payable to such Lender
pursuant to this Agreement or any other Loan Document, under laws applicable to
such Lender which are presently in effect or, to the extent allowed by law,
under such applicable laws which may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than applicable laws now allow. The
Maximum Rate shall be calculated in a manner that takes into account any and all
fees, payments and other charges in respect of the Loan Documents that
constitute interest under applicable law. Each change in any interest rate
provided for herein based upon the Maximum Rate resulting from a change in the
Maximum Rate shall take effect without notice to the Borrower at the time of
such change in the Maximum Rate. For purposes of determining the Maximum Rate
under Texas law, the applicable rate ceiling shall be (a) the “weekly ceiling”
described in and computed in accordance with the provisions of Section 303.003
of the Texas Finance Code, as amended or (b) if the parties subsequently
contract as allowed by Texas law, the quarterly ceiling or the annualized
ceiling computed pursuant to Section 303.008 of the Texas Finance Code, as
amended; provided, however, that at any time the “weekly ceiling,” the quarterly
ceiling or the annualized ceiling shall be less than 18% per annum or more than
24% per annum, the provisions of Section 303.009(a) and Section 303.009(b) of
the Texas Finance Code, as amended, shall control for purposes of such
determination, as applicable.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Note” means a promissory note made by the Borrower payable to the order of a
Lender, substantially in the form of Exhibit A to this Agreement.

 

“Obligations” means, as at any date of determination thereof, the sum of (a) the
aggregate principal amount of Loans and unreimbursed LC Disbursements
outstanding on such date, (b) all accrued and unpaid fees in connection with the
Loan Documents on such date, (c) all other indebtedness, liabilities,
obligations, covenants, indemnities and duties of the Borrower and the other
Obligors under the Loan Documents, (d) all indebtedness, liabilities, and
obligations under Swap Agreements with a Lender, (e) all indebtedness,
liabilities, and obligations under the

 

13



--------------------------------------------------------------------------------

Discretionary Line, and (f) all accrued and unpaid interest on the amounts
described in clause (a), (b), (c) or (d) on such date. The term “Obligations”
includes all expenses, attorneys’ fees and disbursements, and any other sum
chargeable to the Borrower or any other Obligor under this Agreement or any
other Loan Document and includes interest that accrues after the commencement by
or against the Borrower or any other Obligor or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws.

 

“Obligor” means the Borrower, each Guarantor if any, each Person (if any)
providing Collateral, and any other Person who may at any time be obligated to
pay all or any part of the Obligations or to perform any obligation under any of
the Loan Documents.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation, the regulations, the
operating agreement, and the limited liability company agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case including all
modifications and supplements thereof as of the date of the Loan Document
referring to such Organizational Document.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

  (a) Liens disclosed on Schedule 1.01;

 

  (b) Liens in favor of the Administrative Agent (for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders) pursuant to the Loan
Documents;

 

  (c) Liens imposed by Law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

  (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not yet due or are being contested
in compliance with Section 5.04;

 

14



--------------------------------------------------------------------------------

  (e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

  (f) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

 

  (g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any consolidated Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

  (b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

  (c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

  (d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

  (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) either are rated AAA by S&P and Aaa by Moody’s or invest only in
other Permitted Investments, and (iii) have portfolio assets of at least
$5,000,000,000.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

15



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any consolidated
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

 

“Pledge Agreements” means, collectively, the instruments, each styled a
“Security Agreement – Pledge”, that are executed and delivered pursuant to
Section 5.13 of this Agreement.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. The Prime Rate is a
reference rate and may not be JPMCB’s lowest or best rate; JPMCB may make
commercial loans at rates of interest at, above or below the Prime Rate.

 

“Property” means any property or asset of any kind or character, whether real,
personal, or mixed, tangible or intangible (including all rights relating
thereto), in each case whether owned or acquired on or after the Effective Date.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, discharge, disposal, dispersement, leaching, or
migration of Hazardous Materials into the indoor or outdoor environment or into
or out of Property owned by such Person, including, without limitation, the
movement of Hazardous Materials through or in the air, soil, surface water, or
ground water.

 

“Remedial Action” means all actions required to (a) cleanup, remove, respond to,
treat, or otherwise address Hazardous Materials in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release of Hazardous Materials so that they do not migrate or endanger
or threaten to endanger public health or welfare of the indoor or outdoor
environment, (c) perform studies and investigations on the extend and nature of
any actual or suspected contamination, the remedy or remedies to be used or
health effects or risks of such contamination, or (d) perform post-remedial
monitoring, care, or remedy of a contaminated site.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing 66-2/3% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any consolidated Subsidiary, or any payment (whether in cash,
securities or other Property),

 

16



--------------------------------------------------------------------------------

including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any consolidated Subsidiary, or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any consolidated Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“S&P” means Standard & Poor’s.

 

“Security Documents” means any and all Guaranties, any and all Pledge
Agreements, and any and all other security agreements, deeds of trust,
mortgages, pledges, assignments, financing statements, continuation statements,
and all other agreements and instruments at any time executed and delivered by
any Person to the Administrative Agent to secure or guarantee the payment, the
performance, or both, of all or any part of the Obligations.

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “eurocurrency liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Borrowings shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

17



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other Equity Interest representing more than 50% of
the total Equity Interests or more than 50% of the ordinary voting power are, as
of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Tangible Net Worth” means the Borrower’s and its consolidated Subsidiaries’
total shareholders’ equity (including, without limitation, capital stock,
additional paid-in capital, and retained earnings, after deducting any treasury
stock) which would appear on a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries prepared in accordance with GAAP, minus goodwill
and all other intangible assets.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York, New
York, received at approximately 10:00 a.m., New York City time, on such day (or,
if such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Transactions” means the execution, delivery and performance by the Borrower and
the other Obligors of this Agreement and the other Loan Documents, the borrowing
of Loans, any granting of Collateral, any making of Guaranties, the use of the
proceeds of the Loans, and the issuance of any Letters of Credit hereunder.

 

18



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person all of whose outstanding Equity Interests (other than directors’
qualifying shares, if any) shall at the time be owned by such Person and/or one
or more of its Wholly-Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall” The
term “pro rata” means pro rata based upon the relative outstanding principal
amounts of Loans. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to the
Loan Documents in which they appear in its entirety and not to any particular
provision thereof, (d) all references in any Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, that Loan Document, (e) all
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.03. Accounting Terms; GAAP.

 

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Any financial ratios
required to be maintained by the Borrower and its consolidated Subsidiaries
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other

 

19



--------------------------------------------------------------------------------

component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

(b) The Borrower shall deliver to the Administrative Agent and the Lenders, at
the same time as the delivery of any annual or quarterly financial statement
under Section 5.01, (i) a description, in reasonable detail, of any material
variation between the application of GAAP employed in the preparation of the
next preceding annual or quarterly financial statements prepared in accordance
with Section 1.03(a) preceding as to which no objection has been made by the
Administrative Agent, and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.

 

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in this Agreement, the Borrower will not change the last day
of its fiscal year from December 31 or the last days of the first three fiscal
quarters of the Borrower in each of its fiscal years from March 31, June 30, and
September 30, respectively.

 

ARTICLE II

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and for itself alone, agrees to make Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several, and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$50,000 and not less than $250,000. At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$50,000 and not less than $250,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Borrowings of more than one
Type may be

 

20



--------------------------------------------------------------------------------

outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing as
a Eurodollar Borrowing if a Default shall have occurred and be continuing, or if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., Houston, Texas, time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., Houston, Texas, time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e) may be given not later than 10:00 a.m., Houston,
Texas, time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a Borrowing Request signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

  (i) the aggregate amount of the requested Borrowing;

 

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

  (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

  (v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Letters of Credit

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application, Letter of

 

21



--------------------------------------------------------------------------------

Credit Agreement or other agreement submitted by the Borrower to, or entered
into by the Borrower with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
Letter of Credit Agreement in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension the aggregate LC Exposures of all
the Lenders at that time shall not exceed $5,000,000 and the total Revolving
Credit Exposure of all Lenders shall not exceed the total Commitments at that
time. On each day during the period commencing with the issuance of an Letter of
Credit and until such Letter of Credit shall have expired or been terminated,
the Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to such Lender’s Applicable Percentage of the
sum of (i) the undrawn amount of such Letter of Credit plus (ii) the unpaid
amount of all LC Disbursements with respect to such Letter of Credit.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on December 30, 2007. After the termination of the Availability
Period, no Letter of Credit may be issued, amended, renewed or extended. After
the termination of the Availability Period, all terms of this Agreement (other
than Sections 2.01, 2.02, 2.03, 2.06, 2.07, 2.09, 2.10, 2.13, 2.15, and 2.19,
Article III and Article IV) shall survive and remain in effect for the benefit
of the Administrative Agent, the Issuing Bank, the Lenders, the Indemnitees, and
all other parties benefited thereby, notwithstanding the termination of the
Availability Period, until each Lender’s LC Exposure is zero and all obligations
of the Borrower, under Section 2.04 and otherwise, with respect to any such LC
Exposure have been fully and finally satisfied.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or

 

22



--------------------------------------------------------------------------------

of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in immediately available funds an amount
equal to such LC Disbursement not later than 12:00 noon, Houston, Texas, time,
on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Houston, Texas,
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, Houston, Texas,
time, on (i) the Business Day that the Borrower receives such notice, if such
notice is received prior to 10:00 a.m., Houston, Texas, time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is $250,000 or
more, the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the amount drawn under any Letter of Credit is
in non-United States currency (“foreign currency”), the Borrower shall pay the
United States dollar equivalent of the amount computed at the Issuing Bank’s
selling rate, as of the date of Borrower’s payment, for cable transfers of such
foreign currency to the place of payment; provided, further, that if, for any
reason, the Issuing Bank has no selling rate for cable transfers of that
currency to such place on the payment date, the Borrower shall pay an amount in
United States currency equivalent to the Issuing Bank’s actual cost of
settlement of its obligation. All rights, powers, benefits and privileges of
this Agreement and the other Loan Documents with respect to the Loans, all
security therefor and guaranties thereof and all restrictions, provisions for
repayment or acceleration and all other covenants, warranties, representations
and agreements of the Borrower contained in this Agreement with respect to the
Loans shall apply to each LC Disbursement. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC

 

23



--------------------------------------------------------------------------------

Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and each applicable Letter of Credit Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) payment against presentation of any draft or
other document presented under a Letter of Credit that proves to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
(or a transferee of such Person) purporting to be a successor or transferee of
the beneficiary of such Letter of Credit; (iii) the Issuing Bank or any of its
branches or affiliates being the beneficiary of any Letter of Credit; (iv) any
correspondent of the Issuing Bank with respect to a Letter of Credit honoring a
drawing under any drawing document up to the amount available under any Letter
of Credit even if such drawing document claims an amount in excess of the amount
available under the Letter of Credit; (v) the existence of any claim, set-off,
defense or other right that the Borrower or any other Person may have at any
time against any beneficiary, any assignee of proceeds, the Issuing Bank or any
other Person; (vi) the Issuing Bank’s or any correspondent’s having previously
paid against fraudulently signed or presented drawing documents (whether or not
the Borrower reimbursed the Issuing Bank for such drawing); or (vii) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion, but
without any obligation to do so, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

24



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(d)(i) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i) Assumption of Risk by Borrower. Subject to paragraph (f) of this Section, as
among the Borrower, the Issuing Bank and the Lenders, the Borrower assumes all
risks of the acts and omissions of, or misuse of any of the Letters of Credit
by, the respective beneficiaries of such Letters of Credit. In furtherance and
not in limitation of the foregoing, subject to the provisions of the
applications for the issuance of Letters of Credit, neither the Lenders, the
Issuing Bank, nor the Administrative Agent shall be responsible for:

 

(i) the validity, sufficiency, accuracy, genuineness, or legal effect of any
document submitted by any Person in connection with the application for, and
issuance of, and presentation of drafts with respect to, any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent, or forged;

 

(ii) the validity or sufficiency of any instrument transferring or assigning, or
purporting to transfer or assign, any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason;

 

(iii) the failure of the beneficiary of any Letter of Credit to comply with
conditions required in order to draw upon such Letter of Credit, other than
those conditions the failure to comply with which is significant and readily
apparent on the face of a document submitted in connection with a requested draw
under the Letter of Credit;

 

(iv) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, or otherwise, whether or not
they be in cipher;

 

(v) errors in interpretation of technical terms;

 

25



--------------------------------------------------------------------------------

(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

 

(vii) the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

 

(viii) any consequence arising from causes beyond the control of any Lender, the
Administrative Agent or the Issuing Bank, including, without limitation, any act
of any Governmental Authority.

 

(j) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, or at any time after the termination of the Availability Period
whether or not an Event of Default shall have occurred and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 25% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made only in Permitted Investments and only at the written direction of
the Borrower and at the Borrower’s risk and expense, such deposits shall not
bear interest. The Administrative Agent shall have no obligation to invest any
such deposits. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the

 

26



--------------------------------------------------------------------------------

reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 25% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(l) Standards. Each Letter of Credit shall be subject to (A) either (i) the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 (and any subsequent
revision thereof approved by a Congress of the International Chamber of
Commerce) or (ii) the International Standby Practices 1998, as appropriate, and,
(B) to the extent not inconsistent therewith, the laws of the State of New York.
Without in any way limiting any of the foregoing, the Borrower and each Lender
acknowledge that the Issuing Bank shall have no greater responsibility in the
operation of the Letters of Credit than is specified in the Uniform Customs and
Practice of Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, or the International Standby Practices 1998, as
the case may be.

 

(m) Increased Costs. If, after the date of this Agreement, as a result of any
change in any Legal Requirement, or the interpretation thereof by any
Governmental Authority, or any Change in Law, there shall be imposed, modified
or deemed applicable any tax, reserve, special deposit or similar requirement
against or with respect to or measured by reference to Letters of Credit issued
or to be issued hereunder or participations in such Letters of Credit, and the
result shall be to increase the cost to the Issuing Bank or any other Lender of
issuing or maintaining any Letter of Credit or any participation therein, or
reduce any amount receivable by the Issuing Bank or any other Lender hereunder
in respect of any Letter of Credit or any participation therein (which increase
in cost, or reduction in amount receivable, shall be the result of the
reasonable allocation by the Issuing Bank or such other Lender, as the case may
be, of the aggregate of such increases or reductions resulting from such event;
the determination of such amount by the Issuer or such other Lender, as the case
may be, shall be conclusive and binding, absent manifest error), then the
Issuing Bank or such other Lender shall notify the Borrower or the
Administrative Agent, as the case may be, and upon demand therefor by the
Administrative Agent, the Borrower (subject to Section 9.18) shall pay to the
Issuing Bank or such other Lender, from time to time as specified by the Issuer
or such other Lender through the Administrative Agent, such additional amounts
as shall be sufficient to compensate the Issuing Bank or such other Lender for
such increased costs or reductions in amount.

 

SECTION 2.05. Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Houston, Texas, time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Houston, Texas, and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Loans made to finance the

 

27



--------------------------------------------------------------------------------

reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.06. Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

28



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.07. Termination and Reduction of Commitments.

 

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date (except that Letters of Credit issued before that date may remain
outstanding in accordance with their terms and this Agreement).

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $50,000 and not less than $250,000, and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit

 

29



--------------------------------------------------------------------------------

facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

(d) The Commitments may not be reinstated after they have been terminated or
increased after they have been reduced.

 

SECTION 2.08. Repayment. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender, on the Maturity Date,
the aggregate principal amount of all Loans and LC Disbursements then
outstanding, all accrued and unpaid fees under the Loan Documents, all accrued
and unpaid interest under the Loan Documents, and all other Obligations accrued
and unpaid on such date. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender, when due, all LC
Disbursements which may become due after the Maturity Date, together with all
accrued and unpaid fees, all accrued and unpaid interest, and all other
Obligations that may accrue under or in connection with this Agreement or any
Letter of Credit on or after the Maturity Date.

 

SECTION 2.09. Notes.

 

All Loans made by a Lender shall be evidenced by a single Note, dated the date
of this Agreement (or such appropriate later date if such Lender is a party to
an Assignment and Acceptance), payable to the order of such Lender in a
principal amount equal to the Commitment of such Lender as originally in effect
and otherwise duly completed. Each Lender is hereby authorized by the Borrower
to endorse on the schedule (or a continuation thereof attached to the Note of
such Lender, to the extent applicable) the date, amount and Type of, and the
Interest Period (as applicable) for each applicable Loan made by such Lender to
the Borrower and the amount of each payment or prepayment of principal of such
Loan received by such Lender; provided that any failure by such Lender to make
any such endorsement shall not affect the obligations of the Borrower or any
other Obligor under any Note or this Agreement or any other Loan Document in
respect of any such Loan.

 

SECTION 2.10. Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

 

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 10:00 a.m., Houston, Texas, time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 10:00 a.m., Houston, Texas, time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07,

 

30



--------------------------------------------------------------------------------

then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued and unpaid interest to the extent required by Section
2.12. The Borrower shall reimburse the Administrative Agent on demand for any
loss, cost of expense incurred or sustained as a result of any such prepayment
in accordance with Section 2.12.

 

SECTION 2.11. Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the rate of 0.25% per annum
on the daily amount of the unused Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates. Accrued and unpaid commitment fees shall be due in
arrears on the last day of each March, June, September and December, beginning
March 31, 2003, and on the date on which the Commitments terminate, commencing
on the first such date to occur after the date hereof. Subject to Section 9.18,
all commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue on each day at a rate per annum equal to the
Eurodollar Margin in effect on such day (as determined in accordance with the
table set forth in the definition of “Applicable Margin” above) on the amount of
such Lender’s LC Exposure on such day (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure; provided, however, that in no event shall the aggregate
participation fees payable to all Lenders in any one-year period be less than
$500, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the aggregate LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Accrued and unpaid
participation fees and fronting fees for each Letter of Credit shall be due in
arrears on the last day of each March, June, September and December, beginning
March 31, 2003; provided that all accrued and unpaid such fees shall be payable
on the date on which the Commitments terminate, and all such fees accruing after
the termination of the Availability Period shall be due on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be due within
10 days after demand. Subject to Section 9.18, all participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

31



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12. Interest.

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(i) the Alternate Base Rate from time to time in effect plus the Applicable
Margin from time to time in effect and (ii) the Maximum Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin from time to time in effect and (ii) the
Maximum Rate.

 

(c) Notwithstanding the foregoing, but subject to Section 9.18, if any principal
of or interest on any Loan or any LC Disbursement or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, not to
exceed the Maximum Rate, or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section, not
to exceed the Maximum Rate.

 

(d) Accrued and unpaid interest on each Loan shall be due in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be due on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued and unpaid interest on the principal amount repaid
or prepaid shall be due on the date of such repayment or prepayment, and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued and unpaid interest on such Loan shall
be due on the effective date of such conversion.

 

(e) Subject to Section 9.18, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

32



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) Dollar deposits are not being offered to banks in the London interbank
Dollar market for the amount and Interest Period of such Eurodollar Loan;

 

(b) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(c) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.14. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank dollar
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then,
subject to Section 9.18, the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s

 

33



--------------------------------------------------------------------------------

or the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, subject to Section 9.18, the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.07(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, subject to Section 9.18, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar

 

34



--------------------------------------------------------------------------------

deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.16. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

35



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.17. Illegality. If at any time any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, the applicable offshore Dollar market, or to determine or
charge interest rates based upon the Adjusted LIBO Rate, then, on notice thereof
by such Lender (through the Administrative Agent) to the Borrower, any
obligation of such Lender Agent to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended until such Lender
(through the Administrative Agent) notifies the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (through the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans to ABR Loans,
either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrower shall also pay interest on the
amount so prepaid or converted. If a Lender gives a notice under this Section,
such Lender shall, upon the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation (i) would eliminate the need for such notice and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by such Lender in connection with any
such designation.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, Houston, Texas time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of

 

36



--------------------------------------------------------------------------------

calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 712 Main Street, Houston, Texas, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day (unless the result of such
extension of time would be to extend the date of such payment into another
calendar month (in the case of a Eurodollar Loan) or (in the case of any Loan)
beyond the Maturity Date, and in either such event such payment shall be due on
the Business Day immediately preceding the day on which such payment would
otherwise have been due), and, in the case of any payment accruing interest,
interest thereon shall be due for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender’s
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

37



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c) or (e), 2.05(b) or 2.18(d), the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued and unpaid interest thereon, accrued
and unpaid fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or

 

38



--------------------------------------------------------------------------------

payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. The Borrower and each of its consolidated
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of their respective formation or organization, have all
requisite power and authority and all Licenses to carry on their respective
businesses as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, are qualified to do business in, and are in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
organizational power and authority of the Borrower and each other Obligor and
have been duly authorized by all necessary corporate, partnership or other
organizational action (and, if required, stockholder or partner action) on the
part of the Borrower and each other Obligor. This Agreement and the other Loan
Documents have been duly executed and delivered by the Borrower and each other
Obligor, as applicable, and constitute legal, valid and binding obligations of
the Borrower and each other Obligor, as applicable, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, or any other Person, except such as have
been obtained or made and are in full force and effect, (b) do not and will not
violate any applicable Law or the Organizational Documents of the Borrower or
any of its consolidated Subsidiaries or any Obligor, or any order of any
Governmental Authority, (c) do not and will not violate or result in a default
under any Contractual Obligation binding upon the Borrower or any of its
consolidated Subsidiaries or any Obligor, or any of their respective assets, or
give rise to a right thereunder to require any payment to be made by the
Borrower or any of its consolidated Subsidiaries or any Obligor, and (d) except
for the Liens created by the Loan Documents, do not and will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
consolidated Subsidiaries or any Obligor.

 

39



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2001, reported
on by Arthur Andersen & Co. LLP, independent public accountants, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended September
30, 2002, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b) Since June 30, 2002, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its consolidated Subsidiaries, taken as a whole.

 

(c) All financial statements required to be delivered to the Administrative
Agent in accordance with this Agreement are or will be delivered (as applicable)
true and correct, have been or will be (as applicable) prepared in accordance
with GAAP (except for year-end adjustments and the absence of financial
statement footnotes required by GAAP) and fairly and accurately present or will
fairly and accurately present (as applicable), the financial position of the
Borrower and its consolidated Subsidiaries as of such dates and the results of
operations for the respective periods indicated therein.

 

SECTION 3.05. Properties. The Borrower and its consolidated Subsidiaries have
good and indefeasible title to, or valid leasehold interests in, all of the real
and personal Property material to their respective businesses, except for minor
defects in title that do not interfere with their ability to conduct their
businesses as currently conducted or to utilize such Properties for their
intended purposes.

 

SECTION 3.06. Litigation.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its consolidated
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters), or (ii) that involve this Agreement, any of the
other Loan Documents, any Collateral, or the Transactions.

 

(b) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and its
consolidated Subsidiaries are in compliance with all Laws applicable to them or
their respective Property and all Contractual Obligations binding upon them or
their respective Property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

 

40



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Act. Neither the Borrower nor any of its
consolidated Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09. Public Utility Holding Company Act. Neither the Borrower nor any
of its consolidated Subsidiaries is a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or a
“public-utility” within the meaning of the Public Utility Holding Company Act of
1935.

 

SECTION 3.10. Taxes. The Borrower and its consolidated Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such consolidated Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. There is no
proposed tax assessment against the Borrower or any consolidated Subsidiary that
would, if made, have a Material Adverse Effect.

 

SECTION 3.11. Environmental Matters.

 

(a) Except for instances of noncompliance with or exceptions to any of the
following representations and warranties that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(i) the Borrower and its consolidated Subsidiaries, and all of their respective
Properties and operations, are in compliance with all applicable Environmental
Laws;

 

(ii) neither the Borrower nor any consolidated Subsidiary has received written
notice of any past, present or future conditions, events, activities, practices,
or incidents which may interfere with or prevent the compliance or continued
compliance by such Person with all applicable Environmental Laws;

 

(iii) the Borrower and its consolidated Subsidiaries have obtained all Licenses
that are required under applicable Environmental Laws, all such Licenses are in
good standing, and all such Persons are in compliance with all of the terms and
conditions thereof;

 

(iv) no Hazardous Materials exist on, about or within, or have been or are being
used, generated, stored, transported, disposed of on, or Released from, any of
the Properties of the Borrower or any consolidated Subsidiary except in
compliance with applicable Environmental Laws;

 

(v) the use which the Borrower and its consolidated Subsidiaries make and intend
to make of their respective Properties will not result in the use, generation,
storage, transportation, accumulation, disposal, or Release of any Hazardous
Material on, in or from any of their currently owned Properties except in
compliance with applicable Environmental Laws;

 

41



--------------------------------------------------------------------------------

(vi) there are no conditions or circumstances associated with the currently
owned or leased Properties or operations of the Borrower or any consolidated
Subsidiary that could be expected to give rise to any Environmental Liabilities
or claims resulting in any Environmental Liabilities;

 

(vii) neither the Borrower nor any consolidated Subsidiary, and none of their
respective currently or previously owned or leased Properties or operations, is
subject to any outstanding or, to the knowledge of the Borrower or any
consolidated Subsidiary, threatened order from or agreement with any
Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (A) any failure to comply with
Environmental Laws, (B) any Remedial Action, or (C) any Environmental
Liabilities;

 

(viii) neither the Borrower nor any consolidated Subsidiary is subject to, or
has received written notice of any claim from any Person alleging that it is or
will be subject to, any Environmental Liabilities;

 

(ix) none of the Properties of the Borrower or any of its consolidated
Subsidiaries is a treatment facility (except for the recycling of Hazardous
Materials generated on-site and the treatment of liquid wastes subject to the
Clean Water Act or other applicable Environmental Law for temporary storage of
Hazardous Materials generated on-site prior to their disposal off-site) or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law;

 

(x) the Borrower and its consolidated Subsidiaries are in compliance with all
applicable financial responsibility requirements of all Environmental Laws; and

 

(xi) neither the Borrower nor any of its consolidated Subsidiaries has failed to
file any notice required under any applicable Environmental Law reporting a
Release.

 

(b) No Lien arising under any Environmental Law that could have, individually or
in the aggregate, a Material Adverse Effect has attached to any Property or
revenue of the Borrower or any of its consolidated Subsidiaries.

 

SECTION 3.12. Operation of Business; Licenses. The Borrower and its consolidated
Subsidiaries (a) possess all material Licenses necessary or appropriate to
conduct their respective businesses substantially as now conducted and as
proposed to be conducted and for the ownership or use of any of their respective
Properties, and (b) have complied with all initial and on-going conditions to
the issuance and use of all Licenses, except, in each case, where failure to
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its consolidated
Subsidiaries is in violation of any such material License which could be
expected to result in any termination or cessation thereof. All such Licenses
are in full force and effect, and all provisions of such Licenses have been
complied with in all material respects. To the knowledge of the Borrower, as of
the date of this Agreement, no such License is subject to any pending or
threatened revocation or termination proceeding or action.

 

42



--------------------------------------------------------------------------------

SECTION 3.13. Intellectual Property. The Borrower and its consolidated
Subsidiaries own or possess (or are licensed or have the full right to use) all
Intellectual Property which is necessary or appropriate for the operation of
their respective businesses as now conducted and proposed to be conducted,
without any known conflict with the rights of others, except where failure to
own or possess such Intellectual Property could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
consummation of the Transactions will not materially alter or impair,
individually or in the aggregate, any such rights of the Borrower or any
consolidated Subsidiary. No product or service of the Borrower or any Subsidiary
infringes upon the Intellectual Property of any other Person, and no claim or
litigation is, to the knowledge of the Borrower or any consolidated Subsidiary,
pending or threatened against the Borrower or any consolidated Subsidiary
contesting the right of the Borrower or any consolidated Subsidiary to sell or
otherwise use any product or material or service, in each case which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.14. Margin Securities. Neither the Borrower nor any consolidated
Subsidiary is engaged principally, or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Board) or of extending credit for the purpose of
purchasing or carrying margin stock, and no part of the proceeds of any Loan,
and no Letter of Credit, will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock. Margin stock does not constitute more than 25% of the assets of the
Borrower or any consolidated Subsidiary.

 

SECTION 3.15. ERISA. Neither the Borrower nor any consolidated Subsidiary nor
any ERISA Affiliate maintains or contributes to, or has any obligation under,
any Plan other than the Plans identified on Schedule 3.15. Each Plan of the
Borrower or any consolidated Subsidiary is in compliance in all material
respects with all applicable provisions of ERISA and the Code. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any consolidated Subsidiary nor any ERISA Affiliate has completely
or partially withdrawn from the Multiemployer Plan. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan.

 

SECTION 3.16. Subsidiaries; Capitalization. As of the date of this Agreement,
there are no Material Subsidiaries. Schedule 3.16 contains, as of the date of
this Agreement, complete and accurate information regarding (a) the identities
of each of the Subsidiaries of the Borrower, (b) the number of issued and
outstanding shares of each class of capital stock, or other Equity Interest,
issued by each of the Borrower’s Subsidiaries and the identities of, and number
and percentage of each of such shares held by, the owner(s) (both of record and
beneficially) of such capital stock or other Equity Interests, and (c) the
jurisdiction of incorporation or other organization of each such Subsidiary. All
outstanding Equity Interests of each Subsidiary have been duly and validly
issued and are fully paid and nonassessable.

 

43



--------------------------------------------------------------------------------

SECTION 3.17. Labor Disputes and Acts of God. Neither the business nor the
Properties of the Borrower or any consolidated Subsidiary are affected by any
fire, explosion, accident, strike, lockout, or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance) that, individually or in the
aggregate, is having or could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.18. Outstanding Securities. All outstanding securities (as defined in
the Securities Act of 1933, as amended, or any successor thereto, and the rules
and regulations of the Securities and Exchange Commission thereunder) of the
Borrower and each of its Subsidiaries have been offered, issued, sold, and
delivered in compliance with all applicable Governmental Requirements.

 

SECTION 3.19. Solvency. The Borrower is Solvent, both before and after giving
effect to the Transactions. Each Obligor is Solvent, both before and after
giving effect to the Transactions.

 

SECTION 3.20. Principal Place of Business. The location of the Borrower’s chief
executive office and principal place of business and where it keeps its books
and records is located at the address of the Borrower set forth herein as the
address for notices for the Borrower.

 

SECTION 3.21. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any other
Obligor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions that were
reasonable at the time.

 

SECTION 3.22. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article III and all statements
contained in any certificate, financial statement (other than projections), or
other instrument, delivered by the Borrower or any other Obligor pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such representation, warranty, or statement made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made or
deemed to be made under this Agreement shall survive and not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Administrative Agent or any Lender, or any borrowing hereunder.

 

44



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

 

SECTION 4.01. Effective Date. This Agreement, and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder,
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a) The Administrative Agent shall have received the Notes, executed by the
Borrower and payable to the order of each Lender in an original face amount
equal to the initial Commitment of such Lender.

 

(b) The Administrative Agent shall have received from each party to any Loan
Document a counterpart of that Loan Document signed on behalf of such party.

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Andrews & Kurth L.L.P., counsel for the Borrower, in form and substance
satisfactory to the Administrative Agent and its counsel, and covering such
matters relating to the Borrower, this Agreement, the other Loan Documents, or
the Transactions as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

 

(d) The Administrative Agent shall have received such documents, resolutions,
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement, the other Loan Documents, or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(e) The Borrower shall have delivered to the Administrative Agent a certificate
in respect of the name and signature of each officer of the Borrower who (i) is
authorized to sign on its behalf this Agreement and the other Loan Documents to
which the Borrower is a party, and (ii) will, until replaced by another officer
or officers duly authorized for that purpose, act as the representative of the
Borrower for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the other Loan Documents.
The Lenders, the Issuing Bank and the Administrative Agent may conclusively rely
on such certificates until they receive notice in writing from the Borrower to
the contrary.

 

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, Chairman, President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (b), (c) and (d) of Section 4.02.

 

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced,

 

45



--------------------------------------------------------------------------------

reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(h) No Law shall prohibit the execution or delivery of any Loan Document or the
performance or consummation of any of the Transactions, and no litigation or
other proceeding shall be pending or threatened which would, enjoin, prohibit,
restrain, or otherwise adversely affect in any material manner the execution or
delivery of any Loan Document or the performance or consummation of any of the
Transactions or otherwise have a Material Adverse Effect.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Houston, Texas, time, on December 31, 2002 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The Administrative Agent shall have received a Borrowing Request for such
Loan, or a written request to issue, amend, renew or extent such Letter of
Credit, and any applicable Letter of Credit Agreement.

 

(b) Since June 30, 2002, there shall not have occurred any Material Adverse
Effect.

 

(c) The representations and warranties of the Borrower and the other Obligors
set forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties expressly relate solely to an
earlier date.

 

(d) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(e) No Law shall prohibit the making of such Loan or the issuance, amendment,
renewal or extension of such Letter of Credit, and no litigation or other
proceeding shall be pending or threatened which would, enjoin, prohibit,
restrain, or otherwise adversely affect in any material manner the making of
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit.

 

Each delivery to the Administrative Agent of a Borrowing Request or a request
for the issuance, amendment, renewal or extension of a Letter of Credit shall
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (b), (c) and (d) of this Section.

 

46



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

 

Until the Commitments shall have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, and in any event within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) as soon as available, and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the
then-elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.13, 6.14, and 6.15, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any consolidated Subsidiary or any officer of the Borrower or any consolidated
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions

 

47



--------------------------------------------------------------------------------

of said Commission, or with any national securities exchange, or distributed by
the Borrower to its shareholders generally, as the case may be;

 

(e) no sooner than thirty (30) days prior to the beginning of each fiscal year
and no later than the final day of each fiscal year, annual forecasts prepared
by the Borrower during such time period (to include forecasted consolidated
balance sheets, statements of income, and expenses) for the Borrower and its
consolidated Subsidiaries as at the end of and for each month of such succeeding
fiscal year and consolidated statements of cash flow for the Borrower and its
consolidated Subsidiaries as at the end of and for each month of such succeeding
fiscal year;

 

(f) promptly after the furnishing thereof, a copy of any financial or other
material statement or report furnished by the Borrower or any consolidated
Subsidiary to any other party pursuant to the terms of any indenture, loan,
stock purchase, or credit or similar agreement and not otherwise required to be
furnished to the Administrative Agent and the Lenders pursuant to any other
clause of this Section 5.01;

 

(g) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for any Funded Debt of the
Borrower, written notice of such rating change;

 

(i) promptly after the formation or acquisition of any Subsidiary, notice of
such formation or acquisition, stating with respect to each such Subsidiary its
name and jurisdiction of organization and the percentage thereof owned by the
Borrower and the other Subsidiaries; and

 

(j) promptly following any request therefor, such other information regarding
the operations, business, affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

SECTION 5.02. Notices of Material Events. Within five Business Days after any
executive officer of the Borrower has knowledge thereof, the Borrower will
furnish to the Administrative Agent and each Lender written notice of the
following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, individually or in the aggregate, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its consolidated Subsidiaries in an aggregate
amount exceeding $3,000,000; and

 

(d) any other development that has resulted in, or that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, Licenses, permits, Intellectual Property, privileges
and franchises material to the conduct of its business; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its consolidated Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such consolidated Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each of its consolidated Subsidiaries to, comply with all
of their respective Contractual Obligations, except for instances of
noncompliance that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its consolidated Subsidiaries to, keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and make all replacements and addition to its Property
material to its business as may be reasonably necessary to conduct its business
in the manner heretofore conducted.

 

SECTION 5.06. Insurance. The Borrower will, and will cause each of its
consolidated Subsidiaries to, keep insured by financially sound and reputable
insurers all Property of a character usually insured by responsible entities
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
entities and carry such other insurance as is usually carried by such entities
(which may, to the extent such entities are self-insured against certain risks,
include self-insurance); provided, however, that in any event the Borrower and
its consolidated Subsidiaries will maintain (subject to the preceding
self-insurance provisions):

 

(i) Property Insurance. Insurance against loss or damage covering substantially
all of the tangible real and personal Property of such Person by reason of any
Peril (as defined below) in such amounts as shall be reasonable and customary
and sufficient to avoid the insured named therein from becoming a co-insurer of
any loss under such policy, but in any event in such amounts as are reasonably
available as determined by the Borrower’s independent insurance broker.

 

49



--------------------------------------------------------------------------------

(ii) Automobile Liability Insurance for Bodily Injury and Property Damage.
Insurance in respect of all vehicles (whether owned, hired or rented by such
Person) at any time located at, or used in connection with, its Properties or
operations against liabilities for bodily injury and Property damage in such
amounts as are then customary for vehicles used in connection with similar
Properties and businesses, but in any event to the extent required by applicable
law.

 

(iii) Comprehensive General Liability Insurance. Insurance against claims for
bodily injury, death, or Property damage occurring on, in or about the real
property of such Person, in such amounts as are then customary for Property
similar in use in the jurisdictions where such Properties are located.

 

(iv) Workers’ Compensation Insurance. Workers’ compensation insurance (including
employers’ liability insurance) to the extent required by applicable law, which
may be self-insurance to the extent permitted by applicable law.

 

All insurance shall be written by financially responsible companies selected by
the Borrower and its Subsidiaries reasonably acceptable to the Administrative
Agent. For purposes hereof, the term “Peril” shall mean, collectively, fire,
lightning, flood, windstorm, hail, explosion, riot and civil commotion,
vandalism and malicious mischief, damage from aircraft, vehicles, and smoke, and
other perils covered by the “all-risk” endorsement then in use in the
jurisdictions where the Properties of the Borrower and its Subsidiaries, as the
case may be, are located.

 

SECTION 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its consolidated Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its consolidated Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, (i) to visit and inspect its properties, (ii) to examine and make
extracts from its books and records, and (iii) to discuss its affairs, finances
and condition with its officers and independent accountants, in each case at
such reasonable times and as often as reasonably requested.

 

SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its consolidated Subsidiaries to, comply with all Laws applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.09. Further Assurances. The Borrower will execute and deliver, and
will cause each of its consolidated Subsidiaries to execute and deliver, such
further agreements, documents, and instruments and take such further actions as
may be requested by the Administrative Agent to carry out the terms and
provisions and purposes of this Agreement and the other Loan Documents and to
evidence the Obligations. Without limiting the generality of the foregoing, the
Borrower will take all necessary actions to and otherwise ensure that, at all
times, the Obligations will rank at least pari passu in respect of priority of
treatment with all other present and future Indebtedness of the Borrower
(excluding rights of secured parties with respect to Permitted Liens).

 

50



--------------------------------------------------------------------------------

SECTION 5.10. ERISA. The Borrower will, and will cause each of its consolidated
Subsidiaries and each ERISA Affiliate to, comply with all minimum funding
requirements and all other material requirements of ERISA so as not to give rise
to any liability thereunder.

 

SECTION 5.11. Delivery of Certain Amendments and Funded Debt Documents. The
Borrower will, and will cause each of its consolidated Subsidiaries to, promptly
deliver to the Administrative Agent any amendment, modification, or supplement
to (a) the certificate or articles of incorporation, articles of organization,
bylaws, regulations, or other Organizational Documents of the Borrower or any
such Subsidiary, and (b) any agreement, document, or instrument entered into by
the Borrower or any such Subsidiary in connection with any Funded Debt. The
Borrower will, and will cause each of its consolidated Subsidiaries to, deliver
to the Administrative Agent, promptly after any agreement, document, or
instrument entered into by the Borrower or any such Subsidiary evidencing any
Funded Debt comes into existence, a true and correct copy of each such
agreement, document, or instrument.

 

SECTION 5.12. Use of Proceeds and Letters of Credit. The Borrower shall use the
proceeds of the Loans only to refinance existing indebtedness and finance the
ongoing working capital and general corporate requirements of the Borrower and
its consolidated Subsidiaries, including the issuance of Letters of Credit, and
not for any purpose that would violate any Law. No part of the proceeds of any
Loan (and no Letter of Credit) will be used, whether directly or indirectly, to
purchase or carry any margin stock (as such term is used in Regulation U of the
Board) or for any other purpose which would make this credit a “purpose credit”
within the meaning of Regulation U of the Board, or for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X All Loans and Letters of Credit will be used for business, commercial,
investment, agricultural or other similar purpose and not for personal, family
or household use.

 

SECTION 5.13. Security and Guaranties.

 

(a) Agreement to Deliver Guaranties. Within five Business Days after the
creation or any acquisition by the Borrower or any of its Subsidiaries of a
Domestic Material Subsidiary, or after an existing Subsidiary becomes a Domestic
Material Subsidiary, the Borrower shall cause such Domestic Material Subsidiary
to deliver to the Administrative Agent on behalf of the Lenders a guaranty, in
form and substance satisfactory to the Administrative Agent, duly authorized and
executed by such Domestic Material Subsidiary, to the end that all Domestic
Material Subsidiaries shall at all times (to the extent set forth in each such
Guaranty) guarantee the Obligations. In connection therewith, the Borrower shall
deliver, and shall cause each such Domestic Material Subsidiary to deliver, to
the Administrative Agent with respect to each such Domestic Material Subsidiary
all of the materials described in subsections (d) and (e) of Section 4.01 and
all other agreements, documents, instruments and other writings as may be
necessary or desirable (in the opinion of the Administrative Agent) in
connection with such guaranty.

 

(b) Agreement to Deliver Security Documents. Within five Business Days after the
creation or any acquisition by the Borrower or any of its Subsidiaries of a
Material Subsidiary, or after an existing Subsidiary becomes a Material
Subsidiary, the Borrower shall deliver, and cause the owner or owners of all of
the Equity Interests (or, in the case of a Material Subsidiary that is not a
Domestic Material Subsidiary, the owner or owners of not less than 65% of the
Equity

 

51



--------------------------------------------------------------------------------

Interests) in such Material Subsidiary to deliver, a security agreement and
pledge, in form and substance satisfactory to the Administrative Agent, duly
authorized and executed by the Borrower and each such other owner or owners,
together with any certificates evidencing such Equity Interests, and all
necessary consents and approvals, to the end that all of the Equity Interests
and related property (or, in the case of a Material Subsidiary that is not a
Domestic Material Subsidiary, not less than 65% of the Equity Interests and
related property) in all Material Subsidiaries shall at all times secure the
Obligations. In connection therewith, the Borrower shall deliver, and shall
cause each such owner or owners and each such Material Subsidiary to deliver, to
the Administrative Agent with respect to such Material Subsidiary all of the
materials described in clauses (d) and (e) of Section 4.01 and all other such
agreements, documents, instruments and other writings as may be necessary or
desirable (in the opinion of the Administrative Agent) to create and perfect a
valid first lien pledge of and security interest in all such Equity Interests
and related property.

 

(c) Perfection and Protection of Security Interests and Liens. In addition and
not by way of limitation of the foregoing, the Borrower will from time to time
deliver, and cause each of its Subsidiaries to deliver, to the Administrative
Agent any and all financing statements, continuation statements, extension
agreements and other documents, properly completed (and executed and
acknowledged when required) by the appropriate Person, in form and substance
satisfactory to the Administrative Agent, which the Administrative Agent may in
its discretion requests for the purpose of perfecting, confirming, or protecting
any Liens or other rights in any Collateral at any time securing any
Obligations. In addition to the foregoing, the Borrower hereby authorizes, and
shall cause each of its consolidated Subsidiaries to authorize, the
Administrative Agent to file in the appropriate filing office pursuant to
applicable Law such financing statements, assignments and continuation
statements as the Administrative Agent shall deem necessary or desirable for the
purpose of perfecting, confirming, or protecting any Liens or other rights in
the Collateral without the signature of the Borrower or any of its Subsidiaries.

 

SECTION 5.14. Certain Changes. The Borrower will, and will cause each of its
Subsidiaries to, notify the Administrative Agent no later than the date on which
the Borrower or any consolidated Subsidiary changes its jurisdiction of
formation or organization, its name, the location of its chief executive office
or principal place of business, or the place where it keeps its books and
records. The Borrower will notify the Administrative Agent no later than the
date on which the Borrower or any of its consolidated Subsidiaries creates or
acquires any Subsidiary.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments shall have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
consolidated Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness created hereunder;

 

52



--------------------------------------------------------------------------------

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that neither
increase the outstanding principal amount thereof nor shorten the maturity of
any principal of such Indebtedness and the terms and provisions of which are not
materially more onerous to the Borrower or such consolidated Subsidiary than the
terms and conditions of such Indebtedness on the date of this Agreement;

 

(c) Indebtedness of the Borrower to any consolidated Subsidiary and of any
consolidated Subsidiary to the Borrower or any other consolidated Subsidiary;

 

(d) Guarantees by the Borrower of Indebtedness of any consolidated Subsidiary
and by any consolidated Subsidiary of Indebtedness of the Borrower or any other
consolidated Subsidiary;

 

(e) Indebtedness of the Borrower or any consolidated Subsidiary as an account
party in respect of trade letters of credit;

 

(f) Indebtedness of the Borrower or any consolidated Subsidiary in respect of
equipment leases on office equipment and other similar Property in an aggregate
principal amount not exceeding $2,000,000 at any time outstanding; and

 

(g) other unsecured Indebtedness in an aggregate principal amount not exceeding
$2,000,000 at any time outstanding.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any consolidated
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any Property or asset of the Borrower or any such consolidated
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other Property of the Borrower or any
consolidated Subsidiary, and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof; and

 

(c) Liens securing Indebtedness permitted under Section 6.01(f) above.

 

SECTION 6.03. Fundamental Changes.

 

(a) The Borrower will not, and will not permit any consolidated Subsidiary to,
directly or indirectly, in any single transaction or series of transactions,

 

(i) merge into or consolidate with any other Person,

 

(ii) permit any other Person to merge into or consolidate with it,

 

53



--------------------------------------------------------------------------------

(iii) sell, transfer or otherwise Dispose of (in one transaction or in a series
of transactions) any Equity Interest in any Subsidiary (in each case, whether
now owned or hereafter acquired), or any voting rights with respect to any
Subsidiary, or permit any Subsidiary to issue any additional Equity Interests to
any Person other than the Borrower, or

 

(iv) liquidate or dissolve,

 

provided, however, that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing or would result
therefrom, (x) any consolidated Subsidiary may merge into or consolidate with
the Borrower in a transaction in which the Borrower is the surviving entity, and
(y) any consolidated Subsidiary may sell, transfer, lease or otherwise Dispose
of its assets to the Borrower. Promptly upon the request of the Administrative
Agent, the Borrower shall deliver to the Administrative Agent in connection with
any change permitted by this Section a written confirmation by the Borrower that
such change, both individually and in the aggregate with all other such changes
since the date of this Agreement, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b) The Borrower will not, and will not permit any of its consolidated
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its consolidated
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its consolidated Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary of such Person prior to such merger) any
Investment (including any option, warrant or other right to acquire any
Investment), except:

 

(a) Permitted Investments;

 

(b) Investments existing on the date of this Agreement and listed on Schedule
6.04;

 

(c) Investments by the Borrower or its consolidated Subsidiaries in Subsidiaries
existing on the date of this Agreement;

 

(d) loans or advances made by the Borrower to any consolidated Subsidiary or
made by any consolidated Subsidiary to the Borrower or any other consolidated
Subsidiary;

 

(e) Guarantees constituting Indebtedness permitted by Section 6.01; and

 

(f) Investments by the Borrower and its consolidated Subsidiaries in Persons
acquired after the Effective Date by the Borrower and its consolidated
Subsidiaries, or any of them, not to exceed $17,500,000 at any time outstanding.

 

54



--------------------------------------------------------------------------------

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its consolidated Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or such
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any consolidated Subsidiary.

 

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its consolidated Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

 

(a) the Borrower may declare and pay dividends on, or make other Restricted
Payments in respect of, any or all of its Equity Interests or classes of its
capital stock on a non-cumulative basis in an aggregate amount not to exceed, in
any fiscal quarter, the greater of (i) $1,375,000 or (ii) an amount equal to
fifty percent (50%) of the result obtained by dividing (x) the Borrower’s
Consolidated Net Income for the four fiscal quarters then most recently ended
for which financial results are available by (y) four;

 

(b) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

 

(c) consolidated Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests; and

 

(d) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its consolidated Subsidiaries.

 

SECTION 6.07. Dispositions. The Borrower will not, and will not permit any of
its consolidated Subsidiaries to, make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a) Dispositions of obsolete or worn-out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of inventory in the ordinary course of business;

 

(c) Dispositions of Property by any consolidated Subsidiary to the Borrower, or
Dispositions of Property (other than Collateral) by any consolidated Subsidiary
to another consolidated Subsidiary; and

 

(d) Dispositions permitted by Section 6.03;

 

provided, however, that any Disposition pursuant to clause (a), (b) or (d) shall
be for fair market value.

 

55



--------------------------------------------------------------------------------

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any of its consolidated Subsidiaries to, sell, lease or otherwise
transfer any Property or assets to, or purchase, lease or otherwise acquire any
services or any Property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions not otherwise prohibited or restricted
by this Agreement or the other Loan Documents between or among the Borrower and
its Wholly-Owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

 

SECTION 6.09. Restrictive Agreements. The Borrower will not, and will not permit
any of its consolidated Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
such Subsidiary to create, incur or permit to exist any Lien upon any of its
Property or assets, or (b) the ability of any such Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or other
Equity Interests or to make or repay loans or advances to the Borrower or any
other consolidated Subsidiary or to Guarantee Indebtedness of the Borrower or
any other consolidated Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.09 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

SECTION 6.10. Limitation on Dispositions of Equity Interests. The Borrower will
not permit any consolidated Subsidiary at any time to issue, sell, assign, or
otherwise Dispose of (a) any of its Equity Interests, (b) any securities
exchangeable for or convertible into or carrying any rights to acquire any of
its Equity Interests, or (c) any option, warrant, or other right to acquire any
of its Equity Interests, in each case to any Person other than the Borrower or
another consolidated Subsidiary.

 

SECTION 6.11. Environmental Protection. The Borrower will not, nor will it
permit any consolidated Subsidiary to, (a) use (or permit any tenant to use) any
of its Properties for the handling, processing, storage, transportation, or
disposal of any Hazardous Material except in compliance with applicable
Environmental Laws, (b) generate any Hazardous Material except in compliance
with applicable Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material in violation of
any Environmental Law, or (d) otherwise conduct any activity or use any of its
Properties in any manner, that violates or is likely to violate any
Environmental Law or create any Environmental Liabilities for which any Related
Party would be responsible, except for circumstances or events described in
clauses (a)

 

56



--------------------------------------------------------------------------------

through (d) preceding that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.12. ERISA. The Borrower will not, nor, to the extent it is able, under
applicable law, will it permit any consolidated Subsidiary to, allow, or take
(or permit any ERISA Affiliate to take) any action which would cause any
unfunded or unreserved liability for benefits under any Plan to exist or to be
created.

 

SECTION 6.13. Minimum Tangible Net Worth. The Borrower will not permit Tangible
Net Worth at any time to be less than the sum of (a) $140,000,000 plus (b) 50%
of Consolidated Net Income (if positive) for each fiscal quarter beginning with
the fiscal quarter ended December 31, 2002.

 

SECTION 6.14. Leverage Ratio. The Borrower will not permit its Leverage Ratio at
any time to exceed 2.50 to 1.00.

 

SECTION 6.15. Current Ratio. The Borrower will not permit its Current Ratio at
any time to be less than 2.00 to 1.00.

 

ARTICLE VII

Events of Default

 

SECTION 7.01. Events of Default. Any of the following events shall constitute an
Event of Default:

 

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement, or any fee or other
Obligation, or any other Obligor shall fail to pay any amount under any Loan
Document to which it is a party or any other Obligation owing by it (other than
an amount referred to in clause (a) of this Section) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Obligor in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or any
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document at any time furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereunder or waiver hereunder or thereunder, shall prove to have been
incorrect, false or misleading in any material respect when made or deemed made,
except to the extent such representation or warranty expressly relates solely to
an earlier date;

 

57



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f) the Borrower or any consolidated Subsidiary or any Obligor shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any consolidated Subsidiary or any Obligor or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any consolidated Subsidiary
or any Obligor or for a substantial part of the assets of the Borrower or any
consolidated Subsidiary or any Obligor, and, in any such case, the Borrower or
such consolidated Subsidiary or such Obligor shall indicate approval thereof,
consent thereto or acquiescence therein, or such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i) the Borrower or any consolidated Subsidiary or any Obligor shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Section, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
consolidated Subsidiary or any Obligor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing;

 

58



--------------------------------------------------------------------------------

(j) the Borrower or any consolidated Subsidiary or any Obligor shall cease to be
Solvent, or shall become unable to pay, shall admit in writing its inability to
pay, or shall fail generally to pay, its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $3,000,000 shall be rendered against the Borrower, any consolidated
Subsidiary, any Obligor, or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower, any such Subsidiary
or any Obligor to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred
since the Effective Date, could reasonably be expected to result in liability of
the Borrower or any of its consolidated Subsidiaries in an aggregate amount
exceeding $3,000,000;

 

(m) the sale, transfer, conveyance, encumbrance, abandonment, condemnation,
partition or change in ownership (except as otherwise expressly permitted by the
relevant Security Documents) of any of the Collateral at any time existing,
without Secured Party’s prior written consent, or the making of any levy,
seizure, garnishment, sequestration or attachment of or on any Collateral at any
time existing;

 

(n) any order shall be entered in any proceeding against the Borrower or any
consolidated Subsidiary or any Obligor decreeing the dissolution, liquidation or
split-up thereof, and such order shall remain in effect for longer than the
appeal time provided by applicable law;

 

(o) the Borrower or any other Obligor shall be prevented or relieved by any
Governmental Authority from performing or observing any material term, covenant
or condition of any Loan Document;

 

(p) the Borrower or any consolidated Subsidiary or any Obligor shall be in
violation of any Environmental Law, or any property of any such Person shall be
subject to any one or more remediation obligations or Environmental Liabilities,
which causes the Borrower or any consolidated Subsidiary or any Obligor or any
combination thereof to incur Environmental Liabilities, individually or in the
aggregate, in excess of $3,000,000;

 

(q) the Borrower or any consolidated Subsidiary or any Obligor shall have
concealed, removed, or permitted to be concealed or removed, any part of its
Property, with intent to hinder, delay or defraud any of its creditors, or made
or suffered a transfer of any of its Property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law, or shall have made any
transfer of its Property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid, or, while not Solvent,
shall have suffered or permitted any creditor to obtain a lien upon

 

59



--------------------------------------------------------------------------------

any of its Property through legal proceedings or distraint which is not vacated
within the appeal time provided by applicable law;

 

(r) any event of default described in any Security Document, any Guaranty, or
any other Loan Document shall occur, or any material provision of any Security
Document, any Guaranty, or any other Loan Document shall at any time for any
reason cease to be valid, binding and enforceable against any Obligor that is an
obligor thereunder; or

 

(s) a Change in Control shall occur.

 

If an Event of Default occurs, then, and in every such event (other than an
event with respect to the Borrower described in clause (h) or (i) of this
Section), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, take
either or both of the following actions, at the same or different times: (i) by
notice to the Borrower, terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) without notice to the Borrower or any
other Obligor, including but not limited to notice of intention to accelerate
and notice of acceleration, both of which are hereby expressly WAIVED by the
Borrower, declare the Loans and all other Obligations then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and all other Obligations so declared to be
due and payable, together with all accrued and unpaid interest thereon and all
accrued and unpaid fees and all other accrued and unpaid Obligations of the
Borrower and the other Obligors hereunder and under the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby WAIVED by the Borrower;
(iii) without notice of any kind to the Borrower or any other Obligor, exercise
all rights and remedies available to it under the Loan Documents or applicable
Law, including, without limitation, the enforcement of its rights either by suit
in equity, or by action at law, or by other appropriate proceedings, whether for
the specific performance (to the extent permitted by law) of any covenant or
agreement contained in this Agreement or in the Note or any other Loan Document
or in aid of the exercise of any power granted in this Agreement or in the Note
or any other Loan Document; and (iv) without notice of any kind to the Borrower
or any other Obligor, set off, in any order, against the Obligations any debt
owing by any Lender to the Borrower or any other Obligor (whether such debt is
owed individually or jointly), including but not limited to any deposit account;
and, in the case of any event with respect to the Borrower described in clause
(h) or (i) of this Section, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with all accrued and
unpaid interest thereon and all accrued and unpaid fees and all other accrued
and unpaid Obligations of the Borrower and the other Obligors hereunder and
under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, including but
not limited to notice of intent to accelerate and notice of acceleration, all of
which are hereby WAIVED by the Borrower, and thereupon the Administrative Agent
may exercise any or all of its rights referred to in clauses (iii) and (iv)
above.

 

SECTION 7.02. Performance by the Agent, Etc. If the Borrower shall fail to
perform any covenant or agreement in accordance with the terms of the Loan
Documents, the

 

60



--------------------------------------------------------------------------------

Administrative Agent may (but shall not be obligated to) perform or attempt to
perform, or may (but shall not be obligated to) cause any Lender (with the
consent of such Lender) to perform or attempt to perform, such covenant or
agreement on behalf of the Borrower. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Default Rate from and including the date of such
expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of the Borrower or any other Person under
this Agreement or any of the other Loan Documents.

 

ARTICLE VIII

The Administrative Agent

 

SECTION 8.01. Appointment and Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

SECTION 8.02. Rights as a Lender. The lender serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such lender and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

SECTION 8.03. Exculpation. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties contained in this Agreement or any other Loan Document or in any
writing furnished or provided by or on behalf of the Borrower or any other
Obligor pursuant to this Agreement or any other Loan Document, or in any
certificate or other document referred to or provided for in, or received by it
under, this Agreement or any other Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any document referred to or provided for herein or
therein, or any Property covered thereby or for any failure by the Borrower or
any other Person to perform any of its obligations hereunder or thereunder; (c)
the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (d) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that

 

61



--------------------------------------------------------------------------------

is communicated to or obtained by the lender serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 8.05. Performance Through Sub-Agents and Related Parties. The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with (unless a Default shall have occurred and be continuing) the consent of the
Borrower, such consent not to be unreasonably withheld, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, and with (unless a Default
shall have occurred and be continuing) the consent of the Borrower, such consent
not to be unreasonably withheld, appoint a successor

 

62



--------------------------------------------------------------------------------

Administrative Agent. Any successor Administrative Agent shall be a bank that
has an office in the United States of America and a combined capital and surplus
of at least $1,000,000,000 and with its deposits insured by the Federal Deposit
Insurance Corporation. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

SECTION 8.07. Acknowledgements of Each Lender. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, or sent by telecopy, as follows:

 

  (i) if to the Borrower, to it at

 

Lufkin Industries, Inc.

601 S. Ragnet

Lufkin, Texas 75901

Attn: Mr. Bob Leslie

Telephone: 936.637.5325

Telecopy: 936.637.5565

 

With a copy to:

 

Andrews & Kurth L.L.P.

600 Travis Street

Suite 4200

Houston, Texas 77002

 

63



--------------------------------------------------------------------------------

Attn: Mr. Tom Perich

Telephone: 713.220.4268

Telecopy: 713.220.4285

 

  (ii) if to the Administrative Agent, to it at

 

JPMorgan Chase Bank

707 Travis Street, Ninth Floor

Houston, Texas 77002

Attn: Mr. Paul Bedford

Telephone: 713.216.1348

Telecopy: 713.216.3024

 

  (iii) if to the Issuing Bank, to it at

 

JPMorgan Chase Bank

707 Travis Street, Ninth Floor

Houston, Texas 77002

Attn: Mr. Paul Bedford

Telephone: 713.216.1348

Telecopy: 713.216.3024

 

(iv) if to any Lender, to it at its address set forth in its Administrative
Questionnaire.

 

(b) Except for notices required by Article II, which shall be deemed given only
when actually received by the Administrative Agent, all such notices and other
communications shall be deemed to be made upon the earlier to occur of (i)
actual receipt by the intended recipient and (ii) (A) if delivered by hand, when
delivered; (B) if delivered by overnight courier, on the Business Day following
deposit with such courier; (C) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; and (D) if delivered by facsimile, when
sent and written confirmation of receipt has been received.

 

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

64



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments.

 

(a) No waiver of any Default or Event of Default shall be a waiver of any other
Default or Event of Default. No failure or delay by the Administrative Agent,
the Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower or any other
Obligor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Person shall entitle any Person to any or
notice or demand in similar or other circumstances. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b) Neither this Agreement or any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reimbursement obligation with respect to an LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or
any reimbursement obligation with respect to an LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated),

 

65



--------------------------------------------------------------------------------

(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with any other Loan Document, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) To the fullest extent permitted by law, the Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, costs, and related expenses (including costs of
investigation and defense, legal fees and amounts paid in settlement) to which
any of them may become subject, regardless of and including losses, claims,
damages, liabilities, costs and expenses arising from the sole, ordinary or
contributory negligence of the Person to be indemnified, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any of the other Loan Documents, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and the other Obligors of their respective obligations
hereunder and under the other Loan Documents or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Property owned or operated by the
Borrower or any of its Subsidiaries in violation of any Environmental Law, or
any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, illegal acts or willful
misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

66



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby WAIVES, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be due not later than five Business
Days after written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement or in any other Loan Document, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) and the other Loan Documents, with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than

 

67



--------------------------------------------------------------------------------

$3,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural Person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity that administers or
manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless

 

68



--------------------------------------------------------------------------------

the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) and the other Loan Documents; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section, disclose to the
assignee or participant or

 

69



--------------------------------------------------------------------------------

proposed assignee or participant any information relating to the Borrower or any
Subsidiary furnished to such Lender by or on behalf of the Borrower or such
Subsidiary.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by or on behalf of the Borrower or any other Obligor in
connection with this Agreement or any of the other Loan Documents or in any
certificate or other instrument delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and the issuance of any Letter
of Credit, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligations under this
Agreement or any of the other Loan Documents is outstanding and unpaid, any LC
Exposure exists, or the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
Transactions, the repayment of the Loans and the other Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 9.06. Payments Set Aside. To the extent that the Borrower or any other
Obligor makes a payment to any Lender, or any Lender exercises its right of
set-off, or recovers any amount from the Collateral, and such payment or the
proceeds of such set-off or Collateral, or any part thereof, is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or insolvency law or
otherwise, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred.

 

SECTION 9.07. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Loan Documents may be transmitted and/or
signed by facsimile, and the effectiveness of such documents and signatures
shall, subject to applicable Law, have the same force and effect as manually
signed originals and shall be binding on the parties hereto. This Agreement and
the other Loan Documents together with any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement once effective shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

SECTION 9.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and

 

70



--------------------------------------------------------------------------------

enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized, at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and all other Loan Documents shall be construed in accordance
with and governed by the law of the State of Texas without giving effect to its
conflicts of law principles.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its Property, to the nonexclusive jurisdiction of the District Courts of the
State of Texas sitting in Harris County and of the United States District Court
for the Southern District of Texas, Houston Division, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or the Transactions, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Texas state or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document or the Transactions against the Borrower or any other
Obligor or any of their respective Properties in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Nothing herein shall be considered a waiver of the right or protections
afforded Bank by 12 U.S.C. 91, Article 59.007 of the Texas Finance Code, or any
similar statute.

 

71



--------------------------------------------------------------------------------

(e) Each party agrees that any other party may proceed against any other liable
Person, jointly or severally, or against one or more of them, less than all,
without impairing rights against any other liable Persons. A party shall not be
required to join the principal obligor or any other Person (e.g., sureties or
guarantors) in any proceeding against any Person. A party may release or settle
with one or more liable Persons as the party deems fit without releasing or
impairing right to proceed against any Persons not so released.

 

(f) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.13. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent and
the Lenders shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower or any Subsidiary or any of their respective
Affiliates or any other Person.

 

SECTION 9.14. No Fiduciary Relationship. The relationship between the Borrower
and each Lender is solely that of debtor and creditor, and neither the
Administrative Agent nor any Lender has any fiduciary or other special
relationship to the Borrower or any Subsidiary or any of their respective
Affiliates, and no term, provision, or condition of any of the Loan Documents
shall be construed so as to deem the relationship between the Borrower and any
Lender, between any Subsidiary and any Lender, or between any such Affiliate and
any Lender to be other than that of debtor and creditor. No joint venture or
partnership is created by this Agreement among the Lenders or among the
Borrower, or any Subsidiary, or any of their respective Affiliates, and the
Lenders.

 

72



--------------------------------------------------------------------------------

SECTION 9.15. Construction. The Borrower, the Administrative Agent, and each
Lender acknowledges that it has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the parties
hereto.

 

SECTION 9.16. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

 

SECTION 9.17. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any other Loan Document, or (ii) any actual or prospective
counterparty (or its advisors) in connection with a pledge pursuant to any swap
or derivative transaction relating to the Borrower and its obligations, (g) to
any Federal Reserve Bank, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
or any of its Subsidiaries relating to the Borrower, any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or such Subsidiary; provided that, in
the case of information received from the Borrower or a Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 9.18. Limitation of Interest. The parties to the Loan Documents intend
to strictly comply with all applicable laws, including applicable usury laws.
Accordingly, the provisions of this Section 9.18 shall govern and control over
every other provision of any Loan Document which conflicts or is inconsistent
with this Section 9.18, even if such provision declares that it controls. As
used in this Section 9.18, the term “interest” includes the aggregate

 

73



--------------------------------------------------------------------------------

of all charges, fees, benefits or other compensation which constitute interest
under applicable law; provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest and (b) all interest at any time
contracted for, taken, reserved, retained, charged, collected or received shall
be amortized, prorated, allocated and spread during the full term of the Loans
and the Commitments. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, take,
receive, collect or retain, any interest in excess of the maximum amount of
nonusurious interest permitted under applicable law. None of the terms and
provisions contained in any Loan Document which directly or indirectly relate to
interest shall ever be construed without reference to this Section 9.18, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the Maximum Rate On each day, if any,
that the interest rate (the “Stated Rate”) called for under any Loan Document
exceeds the Maximum Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Maximum Rate for
that day, and shall remain fixed at the Maximum Rate for each day thereafter
until the total amount of interest accrued equals the total amount of interest
which would have accrued if there were no such ceiling rate as imposed by this
sentence. Thereafter, interest shall accrue at the Stated Rate unless and until
the Stated Rate again exceeds the Maximum Rate, whereupon the provisions of the
immediately preceding sentence shall again automatically operate to limit the
interest accrual rate. The daily interest rates to be used in calculating
interest at the Maximum Rate shall be determined by dividing the applicable
Maximum Rate per annum by the number of days in the calendar year for which such
calculation is being made. If the term of any of the Loans is shortened by
reason of acceleration of maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including the stated maturity, is owed
or receives, collects, reserves or takes (and/or has received, collected,
reserved or taken) interest in excess of interest calculated at the Maximum
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LUFKIN INDUSTRIES, INC. By   /s/    R. D. LESLIE        

Name:

  R. D. Leslie

Title:

  V.P. Treasurer/CFO JPMORGAN CHASE BANK, as a Lender, as Issuing Bank, and as
Administrative Agent By   /s/    P. BEDFORD        

Name:

  Paul Bedford

Title:

  Vice President COMERICA BANK – TEXAS, as a Lender By   /s/    M. M.
FOCH        

Name:

  Mona M. Foch

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

 

Schedule 1.01

 

Permitted Liens

 

To the best of our knowledge, we know of no liens filed against Lufkin
Industries, Inc.’s assets as of 10/31/02, and no agent/employee of Lufkin
Industries, Inc. or its subs is permitted to authorize a lien against Lufkin
Industries, Inc.’s assets without proper authorization.

 

/s/    R. D. LESLIE               /s/    C.L. BOONE         R. D. Leslie      
C.L. Boone 11-08-02       11-08-02

 



--------------------------------------------------------------------------------

 

Schedule 2.01

 

Commitments

 

JPMorgan Chase Bank

   $ 17,500,000

Comerica Bank – Texas

   $ 10,000,000

 



--------------------------------------------------------------------------------

 

Schedule 3.06

 

Disclosed Matters

 

In accordance with the definitions and text on pages 39 and 40 relating to
Litigation (Section 3.06), the extent of disclosure relating to Disclosures
already made public in the Company’s filing of its 2001 10K as follows:

 

(9) Commitments and Contingencies

 

Legal proceedings: A class action complaint was filed in the United States
District Court for the Eastern District of Texas on March 7, 1997, by an
employee and a former employee which alleged race discrimination in employment.
Certification hearings were conducted in Beaumont, Texas in February of 1998 and
in Lufkin, Texas in August of 1998. The District Court in April of 1999 issued a
decision that certified a class for this case, which includes all persons of a
certain minority employed by the Company from March 6,1994, to the present. The
Company appealed this class certification decision by the District Court to the
5th Circuit United States Court of Appeals in New Orleans, Louisiana. This
appeal was denied on June 23, 1999.

 

The Company is defending this action vigorously. Furthermore, the Company
believes that the facts and the law in this action support its position and is
confident that it will prevail if this case is tried on merits.

 

To my knowledge, there have been no material items of litigation that would
cause Lufkn Industries, Inc. to be outside the scope of Section 3.06.
Additionally, all litigation is reviewed quarterly with Lufkin Industries,
Inc.’s external auditors, Deloitte and Touche, and accordingly disclosed in the
quarterly 10Q’s.

 

/s/    R. D. LESLIE         R. D. Leslie 11-08-02

 



--------------------------------------------------------------------------------

 

Schedule 3.15

 

ERISA Plans

 

Lufkin Industries, Inc. ERISA Plans

 

Name

--------------------------------------------------------------------------------

  

Id

--------------------------------------------------------------------------------

1. Thrift Plan for Salaried Employees of Lufkin Industries, Inc.    75-0404410
Plan 003 2. Thrift Plan for Hourly Employees of Lufkin Industries, Inc.   
75-0404410 Plan 004 3. Retirement Plan for Employees of Lufkin Industries, Inc.
   75-0404410 Plan 001 4. Lufkin Industries, Inc. Master Retirement Trust   
75-0404410 Plan 007 5. Employee Welfare Benefit Plan & Trust    75-0404410 Plan
501

 



--------------------------------------------------------------------------------

 

Schedule 3.16

 

Subsidiaries

 

See Attached Illustration -

 



--------------------------------------------------------------------------------

 

Schedule 6.01

 

Existing Indebtedness

 

Existing Non-Trade 3rd Party Debt (Funded & Unfunded)

 

As of 9-30-02

 

     US$


--------------------------------------------------------------------------------

1. Chase Bank of Texas Dated 1-27-99 (12-31-02)

   $ 321,990.00

2. Bank Debt of Lufkin France:

      

CIAL – CIC Banque (9-30-04)

     71,875.39

BNP – Banque Nationale de Paris (12-31-02)

     8,431.10

KOLBV – Banque KOLB S. A. (12-28-04)

     70,327.94

CA – Credit Agricole (9-30-04)

     66,827.20     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Sub-Total France

     463,461.33

3. Unfunded and Unsecured Bank Loan with Regions Bank

     5,000,000.00

4. Unfunded Letters of Credit

     4,781,169.84     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Existing Funded and Unfunded Debt

   $ 10,556,621.47

 



--------------------------------------------------------------------------------

 

Schedule 6.02

 

Existing Liens

 

To the best of our knowledge, we know of no liens filed against Lufkin
Industries, Inc.’s assets as of 10-31-02.

 

/s/    R. D. LESLIE               /s/    C. L. BOONE         R. D. Leslie      
C.L. Boone 11-08-02       11-08-02

 

Schedule 6.04

 

Existing Investments

 

Lufkin Parent’s Investments in the following:

 

P/T Lufkin Indonesia

   $ 276,865.38

•      Lufkin Machine Co., LTD (Canada)

     452.49

•      Lufkin Industries, Inc. Europe BV (TIB Cleared in Dec.)

     21,676.00

•      Lufkin Japan LLC

     5,445,646.10

•      Lufkin Egypt

     121,481.00

•      Lufkin De Venezuala S.A.

     274,867.55

•      Lufkin Industries, Inc. (FSC) (Foreign Sales Corp.)

     1,000.00

•      Lufkin France – Comelor

     4,998,206.66

•      Lufkin Argentina

     1,887,870.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Investments

   $ 13,028,065.18     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Schedule 6.09

 

Restrictive Agreements

 

As of October 31, 2002 and to the best of our knowledge, there are no
restrictive agreements other than those listed in these attachments, farther, no
new agreements will be entered into without advise and agreement with J.P.
Morgan Chase as per this agreement.

 

/s/    R. D. LESLIE               /s/    C.L. BOONE         R. D. Leslie      
C.L. Boone V.P./Treasurer/CFO       Corporate Controller 11-08-02       11-08-02

 



--------------------------------------------------------------------------------

EXHIBIT A

 

[FORM OF NOTE]

 

NOTE

 

$                               Houston, Texas                       , 200  

 

FOR VALUE RECEIVED, LUFKIN INDUSTRIES, INC. (“Maker”), a Texas corporation,
promises to pay to the order of                                         
             (“Payee”) at the office of JPMorgan Chase Bank at 712 Main Street,
Houston, Harris County, Texas, acting as administrative agent (including its
successors in such capacity, the “Administrative Agent”) for Payee and the other
lenders (together with Payee, collectively referred to herein as the “Lenders”)
which are now or may hereafter become parties to the Credit Agreement referred
to below, or at such other place as the Administrative Agent may hereafter
designate in writing, in immediately available funds and in lawful money of the
United States of America, the principal sum of
                                                              AND NO/100THS
DOLLARS ($                            ) (or the unpaid balance of all principal
advanced against this note, if that amount is less), on the dates and in the
principal amounts provided in the Credit Agreement referred to below, and to pay
interest on the unpaid principal balance of this note from time to time
outstanding until maturity at the rate or rates established pursuant to the
terms of the Credit Agreement and interest on all past due amounts, both
principal and accrued interest, on demand at the rate or rates provided for in
the Credit Agreement.

 

Interest on the amount of each advance against this note shall be computed on
the amount of that advance and from the date it is made.

 

The principal of this note shall be due and payable on the Maturity Date, the
final maturity of this note. Accrued and unpaid interest shall be due and
payable as provided in the Credit Agreement and at the maturity of this note.
All payments shall be applied first to accrued and unpaid interest, the balance
to principal.

 

Subject to the provisions of the Credit Agreement, Maker may at any time pay the
full amount or any part of this note without payment of any premium or fee. All
prepayments shall be applied in accordance with the Credit Agreement.

 

The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments made on this note by or for the account of
Maker. All loans and advances and all payments and permitted prepayments made
hereon may be endorsed by the holder of this note on the schedule which is
attached hereto (and hereby made a part hereof for all purposes) or otherwise
recorded in the holder’s records; provided that any failure to make notation of
(a) any advance shall not cancel, limit or otherwise affect Maker’s obligations
or any holder’s rights, or (b) any payment or permitted prepayment of principal
shall not cancel, limit or otherwise affect Maker’s entitlement to credit for
that payment as of the date received by the Administrative Agent.

 



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, Maker may use all or any part
of the credit provided to be evidenced by this note at any time during the
Availability Period. Maker may borrow, repay and reborrow and there is no limit
on the number of advances against this note so long as the total unpaid
principal of this note at any time outstanding does not exceed the lesser of (a)
the face amount of this note or (b) the amount of Payee’s Commitment, all
determined from time to time in accordance with the Credit Agreement.

 

This note is one of the Notes which have been issued pursuant to the terms of
that certain Credit Agreement dated as of December 30, 2002, among Maker, the
Lenders party thereto, and JPMorgan Chase Bank, as Administrative Agent and as
Issuing Bank, as amended, modified, supplemented and restated (the “Credit
Agreement”), to which reference is made for all purposes, and evidences Loans
made by Payee thereunder. This note is governed by and entitled to the benefits
of the Credit Agreement. Any term used in this note and defined in the Credit
Agreement shall have the meaning ascribed to it in the Credit Agreement.
Advances against this note by Payee or other holder hereof shall be governed by
the Credit Agreement.

 

The occurrence of an Event of Default shall constitute default under this note,
whereupon the Administrative Agent or the holder hereof shall be entitled to
exercise any or all rights, powers and remedies afforded (a) under the Credit
Agreement and (b) by applicable law, including the right to accelerate the
maturity of this entire note.

 

If any holder of this note retains an attorney in connection with any such
default or to collect, enforce or defend this note or any papers intended to
secure or guarantee it in any lawsuit or in any probate, reorganization,
bankruptcy or other proceeding, or if Maker sues any holder in connection with
this note or any such papers and does not prevail, Maker agrees to pay to each
such holder, in addition to principal and interest, all reasonable costs and
expenses incurred by such holder in trying to collect this note or in any such
suit or proceeding, including reasonable attorneys’ fees.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, AND THE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA.

 

LUFKIN INDUSTRIES, INC.,

a Texas corporation

By:    

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

   ______________________________

2.      Assignee:

  

______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]

3.      Borrower(s):

   Lufkin Industries, Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, as the administrative agent under the Credit Agreement

5.      Credit Agreement:

   The $27,500,000 Credit Agreement dated as of December 30, 2002, among Lufkin
Industries, Inc., the Lenders parties thereto, JPMorgan Chase Bank, as
Administrative Agent, and the other agents parties thereto

 



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

--------------------------------------------------------------------------------

   Aggregate Amount of
Commitment/Loans for
all Lenders


--------------------------------------------------------------------------------

   Amount of
Commitment/Loans
Assigned


--------------------------------------------------------------------------------

   Percentage Assigned of
Commitment/Loans2


--------------------------------------------------------------------------------

       $ 27,500,000    $        %             $        %      $      $        %

 

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:    

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:    

Title:

   

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, as Administrative Agent

By:    

Title:

   

[Consented to:]4

[NAME OF RELEVANT PARTY]

By:    

Title:

   

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

 

$27,500,000 Credit Agreement dated as of December 30, 2002

 

LUFKIN INDUSTRIES, INC.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 



--------------------------------------------------------------------------------

EXHIBIT C

 

[FORM OF BORROWING REQUEST]

 

[Letterhead of Borrower]

 

                    , 200  

 

JPMorgan Chase Bank, as Administrative Agent

712 Main Street, P.O. Box 2558

Houston, Texas 77252-2558

Attention: Mr. Paul Bedford

 

  Re: Borrowing Request

 

Ladies and Gentlemen:

 

LUFKIN INDUSTRIES, INC. (the “Borrower”), the Lenders party thereto, and
JPMorgan Chase Bank, as Issuing Bank and as Administrative Agent, are parties to
that certain Credit Agreement dated as of December 30, 2002; as amended,
modified, supplemented or restated (the “Credit Agreement”). Unless otherwise
specified herein, any term defined in the Credit Agreement and used in this
letter shall have the meaning ascribed to it in the Credit Agreement.

 

Borrower hereby irrevocably requests a Borrowing in the amount of
$                    , which is an amount equaling or exceeding $250,000 and an
integral multiple of $50,000.

 

The Borrowing is to be made on                     , 200_ (the “Funding Date”),
which is a Business Day (a) falling at least three Business Days after the date
hereof in the case of a Eurodollar Loan and (b) one Business Day after the date
hereof in the case of an ABR Loan (unless this Borrowing Request is received by
the Bank after 10 a.m., Houston, Texas, time, or on a non-Business Day, in which
case, then on the next to occur Business Day thereafter).

 



--------------------------------------------------------------------------------

Such Borrowing is to be a (check one):

 

¨ ABR Borrowing

 

¨ Eurodollar Borrowing. If the Borrowing is to be a Eurodollar Borrowing, the
applicable Interest Period is to be (check one):

 

¨ one

 

¨ two

 

¨ three

 

¨ six

 

months. The proceeds of the Borrowing are to be deposited in Account No.
                     at JPMCB.

 

The undersigned hereby represents and warrants to Administrative Agent, the
Issuing Bank, and each of the Lenders as follows:

 

1. Since June 30, 2002, there has occurred no Material Adverse Effect. “Material
Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the business, assets, Property, or condition (financial or
otherwise) of the Borrower individually or of the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrower or
any other Obligor to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any other Obligor of
any Loan Document to which it is a party or upon the rights of or benefits
available to the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document.

 

2. The representations and warranties of the Borrower and the other Obligors set
forth in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date of this Borrowing Request, except to the extent
such representations and warranties expressly relate solely to an earlier date.

 

3. At the time of, and immediately after giving effect to, such Borrowing, no
Default has occurred and is continuing.

 

After the making of the proposed Borrowing, the aggregate outstanding principal
balance of the Loans and LC Exposures will not exceed the aggregate Commitments
currently in effect under the Credit Agreement. This Borrowing Request is duly
authorized in accordance with the Borrower’s Organizational Documents and all
relevant Laws. All of the conditions precedent to the Borrowing set forth in the
Credit Agreement have been satisfied.

 



--------------------------------------------------------------------------------

This letter is a Borrowing Request within the meaning of the Credit Agreement
and is a Loan Document. Thank you for your attention to this matter.

 

Very truly yours,    

 

2